Citation Nr: 1421940	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1964 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A December 2008 rating decision granted service-connection for PTSD and assigned an initial rating of 30 percent.  In November 2009, the Veteran filed a claim for an increased rating.  Although the November 2009 claim for an increased rating was received by VA within one year after notice of the December 2008 rating decision was provided, the Board finds that it does not constitute a valid notice of disagreement (NOD) with respect to the December 2008 rating decision.  The Veteran's November 2009 statement did not express disagreement with the December 2008 rating decision.  Furthermore, the new claim requested a higher rating, but did not mention the December 2008 rating decision.  Therefore, it is not a valid notice of disagreement with respect to the December 2008 rating decision.  Accordingly, the current appeal does not stem from the initial rating of the claim received in August 2008, but arises from an increased rating claim that was received by VA on November 4, 2009. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of that proceeding has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating for PTSD, the matter of unemployability has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the service-connected PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated November 2009, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA treatment records are of record.  VA provided the Veteran with VA psychological examinations in December 2009 and August 2011.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to identifying whether the Veteran had symptoms meeting the criteria for a higher rating.  They also asked questions to draw out the current state of the Veteran's disability, such as his treatment history, and day-to-day functioning.  No pertinent evidence that might have been overlooked and that might substantiate the Veteran's claim for an increased rating has been identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim for a rating in excess of 30 percent for service-connected PTSD.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2002 & Supp. 2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.4 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely based on social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), which provides:

A 10 percent is warranted when there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013).

One factor to be considered is the global assessment of functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

Analysis 

The Veteran contends that his service-connected PTSD is more disabling than currently rated. 

The Board has thoroughly reviewed all the lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

At a December 2009 VA psychological examination, the Veteran reported that he was very emotional about the military and avoided anything to do with the military and the news.  He stated that he became angry, sad, and anxious when he was reminded of the military.  The Veteran reported that he slept poorly and averaged only 3-4 hours of sleep per night.  He stated that he had a few nightmares a week about combat, after which he was anxious and had difficulty falling asleep.  He also reported intrusive thoughts a few times per week.  With regard to social functioning, the Veteran indicated that he lived with his wife of 46 years, and his daughter.  The examiner characterized the Veteran's relationship with his wife as sound.  The Veteran stated that it did not bother him to be around people.  However, he later described himself as a loner without many friends, who typically stayed at home, but added that he occasionally went fishing with his nephew.  The Veteran also stated that he did not like going out to restaurants because he did not feel safe and that he needed to sit in a seat where he could see the entire room.  He denied difficulty with anger control, but reported that he was a very nervous person who was tense, edgy, and restless.  He indicated that he felt safe at home; but that he kept a gun with him at all times and kept a light on at night.  The examiner noted that the Veteran described symptoms consistent with dysthymia, anhedonia, anergia, and withdrawal. 

Upon mental status examination, the Veteran was alert and oriented to place, location, and person.  It was noted that his insight was adequate, his affect was blunted, he demonstrated adequate attention and was not distractible, his speech was fluent and free of paraphasias, and his immediate, recent, and remote memory were all within normal limits.  The examiner found the Veteran to be logical and goal directed, no pressured speech, grandiosity, irritability, or restlessness was evident.  The examiner noted that while the Veteran denied suicidal or homicidal ideation or intent, he had passive thoughts of death.  The Veteran was assigned a GAF score of 55.  The examiner opined that the Veteran had a moderate degree of impairment in social functioning and that there would be at least a mild degree of impairment in occupational functioning.  

The Veteran receives individual therapy once or twice a month and group therapy on a weekly basis for his PTSD at the VAMC in Columbia, South Carolina.  VA treatment records throughout the period on appeal period consistently indicate that the Veteran was oriented to time, place, and person, his speech was spontaneous and normal in rate and rhythm.  His affect ranged between normal and mildly restricted, his thought process was linear, goal directed and appropriate, his judgment, insight, and impulse control were noted as good or moderate, and his grooming and hygiene were noted as appropriate and adequate.  Treatment records occasionally noted that the Veteran's insight and judgment were fair, that his affect was intense, and that he evidenced circumstantial thought process.  They also noted that the Veteran reported sleeping with a gun in the bed, which made his wife uncomfortable.  The Veteran denied homicidal ideation and, at times, denied suicidal ideation.  However, VA practitioners noted that he had recurrent intermittent passive suicidal ideation, but no intent or plan.  The Veteran self-reported symptoms including paranoia, such as seeing things in the shadows, hypervigilance, distrust of others, intrusive thoughts, flashbacks, chronic sleep problems, nightmares 2-3 times per week, anxiety around crowds, concentration problems, depression, irritability, and avoidance of things that reminded him of Vietnam.  The Veteran's GAF score ranged from 55 to 59.  

At an August 2011 VA psychological examination, the Veteran reported that he now lived with his wife, youngest daughter, and granddaughter.  With regard to occupational functioning, the Veteran reported that he was last employed two years ago as a correctional officer.  He noted that he was of retirement age and was stressed at work.  He stated that he had never been reprimanded and generally had no significant problems relating to others at work.  The Veteran reported that he had never been hospitalized for any mental health problems.  In terms of symptoms, the Veteran was noted to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

At his July 2013 hearing, the Veteran testified that he interacted with his family as much as he could, but spent a majority of his time by himself because he had mood swings.  The Veteran also reported that he had a couple friends.  He stated that his friends lived in other states and that he talked to them on the phone as much as he could.  The Veteran stated that he was very security-conscious and constantly checked doors, windows, and under the bed.  He also reported that he was irritable and previously had outbursts of anger during which he had broken things, but noted that had not occurred recently.  Specifically, the Veteran recounted an incident where he shot a kerosene heater after he became frustrated that he could not repair it.  He also indicated that he had occasional hallucinations and delusions, with the most recent being a few weeks before his hearing.  He stated that he thought about suicide a lot and was tired of living.  He also indicated that he avoided hearing about combat-related events or violence because it upset him.

Resolving any doubt in the Veteran's favor, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology indicates a disability picture that more nearly approximates the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

In reaching this conclusion, the Board notes that VA treatment records indicated that the Veteran had recurrent intermittent suicidal ideation, extreme hypervigilence, periods of restricted affect, paranoia, hallucinations, in the form of seeing things in the shadows, and isolated incidents of violent outbursts that resulted in property damage.  Treatment records also noted intermittent decreases in the Veteran's insight and judgment and intermittent evidence of circumstantial thought process.  With respect to hallucinations, the Veteran testified that his most recent hallucination was a few weeks before his hearing and that he woke up to see a tank in his bedroom.  The August 2011 VA examination report noted that the Veteran had difficulty adapting to stressful circumstances and had disturbances of mood and motivation.  The Veteran's GAF scores ranged from 55 to 59.  These scores suggest that the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Accordingly, the Board finds that the Veteran's symptoms result in functional impairment that more closely approximates occupational and social impairment with reduced reliability and productivity.  

The evidence does not reflect that the Veteran's PTSD symptoms are of such frequency, severity, and duration to result in occupational and social impairment with deficiencies in most areas, which would warrant a disability rating in excess of 50 percent.  The Board acknowledges that the Veteran was noted to have passive intermittent suicidal ideation and difficulty adapting to stressful circumstances.  However, the presence or absence of specific symptoms, which correspond to a particular rating, is not dispositive.  38 C.F.R. § 4.130 (2013); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  The pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology.  When the Veteran's total disability picture is considered, his symptoms do not rise to the level of more closely approximating the criteria for a 70 percent rating, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Specifically, the evidence indicated that the Veteran had a good relationship with his family and several friends.  Additionally, VA treatment records and examination reports indicated that he was consistently oriented to time, place, and person.  The majority of the time his thinking was logical and goal oriented, his speech was spontaneous, fluent, and grammatic, his judgment, insight, and impulse control were generally noted to be good or moderate, and his grooming and self-care was adequate.  

Based on the above, the Board finds that the Veteran's PTSD meets the criteria for a 50 percent rating, but no higher, for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's PTSD.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  During the appeal period, the Veteran's PTSD was manifested by exaggerated responses, nightmares, sleep impairment, recurrent intermittent suicidal ideation, hypervigilence, periods of restricted affect, irritability, paranoia, hallucinations.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are contemplated by a 50 percent disability rating.  A rating in excess of 50 percent is provided for increased severity of PTSD, but the medical evidence demonstrates that the Veteran's PTSD is not more severe than contemplated by the 50 percent rating.  The criteria for the 50 percent disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  Accordingly, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


ORDER

A disability rating of 50 percent, but no higher, is granted for the service-connected PTSD for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Veteran is currently unemployed.  At his July 2012 hearing, he testified that his PTSD symptoms contributed to his decision to leave his prior job as a correctional officer.  Thus, the TDIU claim before the Board is the Rice-type TDIU which is part and parcel of the Veteran's claim for an increased evaluation for service-connected PTSD.  A review of the record indicates that a remand for further development is required prior to adjudicating the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative VCAA notice as to the issue of entitlement to a TDIU for a service-connected disability.  

2.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

3.  With the Veteran's assistance, if necessary, request from the South Carolina Department of Corrections, Kershaw Correctional Institution, the Veteran's personnel records, to include any records pertaining to any transfers and duty changes.  If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.

4.  Thereafter, adjudicate entitlement to a TDIU, to include with consideration of all evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


